 

 

 

 

Case 2:19-mj-01091 Document 1 Filed on 03/16/19 in TXSD Page 1 Sofi
Dig Pies

UNITED STATES DISTRICT COURT Ap
SOUTHERN DISTRICT OF TEXAS Os 6 2
VOL py 19

String Op
fy ee of Toe,

Cop
UNITED STATES OF AMERICA "EOF Couns
Vv, CRIMINAL COMPLAINT

Mario ALVAREZ-Reyes
CaseNumber. 2:19mj1091

 

COUNT ONE

|, the undersigned complainant state that the following is true and correct to the best of my knowledge and belief.
Within the Southern District of Texas on or about March 14, 2019, the defendant, Mario ALVAREZ-Reyes, a native
and citizen of Mexico, and an alien who had previously been deported from the United States, unlawfully was

present in the United States having been found at or near Brooks County, Texas, without having obtained consent to
reapply for admission into the United States from the Attorney General of the United States or the Secretary of the
Department of Homeland Security, in violation of Title 8, United States Code, Section 1326.

COUNT TWO

On or about March 13, 2019, the defendant, Mario ALVAREZ-Reyes, being an alien to the United States, did
knowingly and unlawfully enter the United States at a location within the Southern District of Texas at a time and
place other than as designated by immigration officers for the entrance of immigrants into the United States, in
violation of Title 8, United States Code, Section 1325.

| further state that | am a United States Border Patrol Agent and that this complaint is based on the following facts:
On March 14, 2019, Mario ALVAREZ-Reyes was encountered by Border Patrol Agents in Brooks County, Texas.
Agents determined the defendant was a citizen of Mexico, unlawfully present within the United States. Record
checks revealed the defendant was ordered removed from the United States by a(n) Designated Official on March
4, 2019 and was physically removed from the United States on March 5, 2019.

This subject has one prior removals.

At this time, there is no evidence to indicate that the defendant obtained consent to reapply for admission into the
United States from the Attorney General of the United States or the Secretary of the Department of Homeland
Security. The defendant entered the United States from Mexico at a location within the Southern District of Texas
on a date reasonably close to the day the defendant was arrested and at a time and place other than as designated
by immigration officers for the entrance of immigrants into the United States.

Submitted by reliable electronic means, sworn to,
signature attested telephonically per Fed.R.Crim.P.4.1,

and probable cause found on: Printéd Name of Complainant

 

March 16, 2019
Date

at 12-Janm at Corpus Christi, Texas

 

B. Janice Ellington U.S. Magistrate Judge
Name and Title of Judicial Officer Signature of Judicial Officer

 

U.S. Department of Homeland Security
